Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
This office action is responsive to RCE filed on 08/29/2022. Claims 1, 9, and 21 are amended. Claim 23 is new. Claims 5, 13, 20, and 22 are canceled. Claims 1-3, 6-11, 14, 21, and 23 are pending examination.

	

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-11, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al., (U.S. Patent Application Publication No. 20160170998) in view of Perkowitz et al., (U.S. Patent No. 9020864).
	As to Claim 1, Frank teaches a method for providing a personal score for a place, the method comprising:identifying, with one or more processors, one or more places of potential interest to a user; (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user),identifying, with the one or more processors, user preferences, the identifying comprising: detecting passive information including at least one of place visits or web history; and (0339: profile may include various preference information such as favorite cuisine or information indicative of spending habits of the user), (0005: Various embodiments described herein involve experiences in which a user is at a location. In one example… a restaurant),inferring, by the one or more processors based on the passive information, the user preferences; (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user),determining, with the one or more processors, a personal score for one or more of the places (0613: ranking is an ordering of at least some of the locations, which is indicative of preferences of the users towards those locations and/or is indicative of the extent of emotional response of the users to those locations), and (0625: locations may be ranked based on preferences generated from measurements of affective response. In such embodiments, an alternative embodiment of the ranking module 220 includes preference generator module 228 and preference-based rank determining module 230), and (0653: ranking the locations based on the measurements in Step 585c includes performing the following operations: generating a plurality of preference rankings for the locations, and ranking the locations based on the plurality of the preference rankings utilizing a method that satisfies the Condorcet criterion. Optionally, each preference ranking is generated based on a subset of the measurements and comprises a ranking of at least two of the locations, such that one of the at least two locations is ranked ahead of another location from among the at least two locations), and (0654: A ranking of locations generated by a method illustrated in FIG. 20 may be personalized for a certain user. In such a case, the method may include the following steps: (i) receiving a profile of a certain user and profiles of at least some of the users (who contributed measurements used for ranking the locations); (ii) generating an output indicative of similarities between the profile of the certain user and the profiles; and (iii) ranking the locations based on the measurements and the output. Optionally, the output is generated utilizing the personalization module 130), and (0702: ordering of at least some of the restaurants, which is indicative of preferences of users towards those restaurants),  determining comprising executing the machine learning model; and (1312: machine learning-based training algorithms that may be used to create a model for a machine learning), (1942: a function used to compute a score for an experience based on measurements of affective response involves utilizing a machine learning-based predictor that receives as input measurements of affective response and returns a result that may be interpreted as a score),providing for display, with the one or more processors, the personal score for the one or more of the places in association with information about the place; (abstract: User interfaces are configured to receive data describing a location score computed based on the measurements of the at least ten users, which represents the affective response of the at least ten users to being at the certain location. The user interfaces may be used to report the location score (e.g., to a user who may be interested in visiting the certain location).
Frank does not teach training, with one or more processors using the user preferences, a machine learning model to predict a personal score for the user for any given place;
evaluating, with the one or more processors, the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and
updating, with the one or more processors, the machine learning model based on the evaluating.
However Deak teaches training, with one or more processors using the user preferences, a machine learning model to predict a personal score for the user (training the machine learning algorithm to predict the personality scores… claim 1: personality scores of each user) for any given place (claim 1: specifying places inferred from the locations); (claim 1: the machine learning algorithm trained by: obtaining personality scores of each user of a baseline group for the plurality of metrics; obtaining baseline contextual slices for each user of the baseline group, the baseline contextual slices derived from context data associated with the user of the baseline group, the baseline contextual slices including locations and baseline contextual labels specifying places inferred from the locations; and training the machine learning algorithm to predict the personality scores using the baseline contextual labels from the baseline contextual slices obtained for each user; and creating the customized recommendation agent configured to provide a recommendation to the user responsive to the plurality of personality metrics indicating the user is likely to find value in the recommendation),evaluating, with the one or more processors, the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and (claim 1: the machine learning algorithm trained by: obtaining personality scores of each user of a baseline group for the plurality of metrics; obtaining baseline contextual slices for each user of the baseline group, the baseline contextual slices derived from context data associated with the user of the baseline group, the baseline contextual slices including locations and baseline contextual labels specifying places inferred from the locations; and training the machine learning algorithm to predict the personality scores using the baseline contextual labels from the baseline contextual slices obtained for each user; and creating the customized recommendation agent configured to provide a recommendation to the user responsive to the plurality of personality metrics indicating the user is likely to find value in the recommendation),updating, with the one or more processors, the machine learning model based on the evaluating; (col. 13 lines 57-60: The result of this process is an incrementally-updated routine model for the user consisting of a collection of transition rules, each with a source context, a destination context, and a probability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank include updating, with the one or more processors, the machine learning model based on the evaluating of Perkowitz. Motivation to do so comes from the knowledge well known in the art that updating, with the one or more processors, the machine learning model based on the evaluating would help provide a more accurate content to the user which would therefore make the method/system more profitable.

As to Claim 2, Frank and Perkowitz teach the method of claim 1.
Halimsaputera further teaches receiving a request; (1922: receiving a request, a software agent operating on behalf of a user may determine whether to provide information to the collection module and/or to what extent to provide information to the collection module),matching the one or more places of potential interest to the request; and (0254: generating a first output indicative of similarities between the profile of the certain first user and the profiles of the at least ten users),sorting the places matching the request based on the personal scores; (0054: FIG. 41 illustrates a system configured to present a ranking of locations at which service is provided to customers on a map).

As to Claim 3, Frank and Perkowitz teach the method of claim 1.
Perkowitz further teaches wherein the user preferences include explicit preferences entered by the user through a user interface; (col. 19 lines 64-67: end users can explicitly express a preference in favor of venues and events anywhere they see them in the recommendation system's user interface (UI), for example by selecting a button associated with the venue or event in the UI).

As to Claim 5, Frank and Perkowitz teach the method of claim 1.
Halimsaputera further teaches wherein determining the personal score comprises applying a machine learning model; (1984: a scoring module utilizes the arithmetic scorer 162 in order to compute a score for an experience. The arithmetic scorer 162 receives measurements of affective response from the collection module 120 and computes the score 164 by applying one or more arithmetic functions to the measurements).

Regarding Claim 9, Halimsaputera teaches a system for providing a personal score for a place, comprising: one or more memories storing preferences of a user; (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user),one or more processors in communication with the one or more memories, the one or more processors configured to: receive a request for a place; (1922: receiving a request, a software agent operating on behalf of a user may determine whether to provide information to the collection module and/or to what extent to provide information to the collection module),identify one or more places matching the request; (0254: generating a first output indicative of similarities between the profile of the certain first user and the profiles of the at least ten users),identify user preferences, the identifying comprising detecting passive information including at least one of place visits or web history, and inferring, based on the passive information, the user preferences; (0339: profile may include various preference information such as favorite cuisine or information indicative of spending habits of the user), (0005: Various embodiments described herein involve experiences in which a user is at a location. In one example… a restaurant), and (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user),determine a personal score for one or more of the place matching the request (0613: ranking is an ordering of at least some of the locations, which is indicative of preferences of the users towards those locations and/or is indicative of the extent of emotional response of the users to those locations), and (0625: locations may be ranked based on preferences generated from measurements of affective response. In such embodiments, an alternative embodiment of the ranking module 220 includes preference generator module 228 and preference-based rank determining module 230), and (0653: ranking the locations based on the measurements in Step 585c includes performing the following operations: generating a plurality of preference rankings for the locations, and ranking the locations based on the plurality of the preference rankings utilizing a method that satisfies the Condorcet criterion. Optionally, each preference ranking is generated based on a subset of the measurements and comprises a ranking of at least two of the locations, such that one of the at least two locations is ranked ahead of another location from among the at least two locations), and (0654: A ranking of locations generated by a method illustrated in FIG. 20 may be personalized for a certain user. In such a case, the method may include the following steps: (i) receiving a profile of a certain user and profiles of at least some of the users (who contributed measurements used for ranking the locations); (ii) generating an output indicative of similarities between the profile of the certain user and the profiles; and (iii) ranking the locations based on the measurements and the output. Optionally, the output is generated utilizing the personalization module 130), and (0702: ordering of at least some of the restaurants, which is indicative of preferences of users towards those restaurants), the personal score being generated based on the identified user preferences, the determining comprising executing the machine learning model; and (1312: machine learning-based training algorithms that may be used to create a model for a machine learning), (1942: a function used to compute a score for an experience based on measurements of affective response involves utilizing a machine learning-based predictor that receives as input measurements of affective response and returns a result that may be interpreted as a score),provide for display the personal score for the one or more of the places matching the request in association with information about the one or more places matching the request; (abstract: User interfaces are configured to receive data describing a location score computed based on the measurements of the at least ten users, which represents the affective response of the at least ten users to being at the certain location. The user interfaces may be used to report the location score (e.g., to a user who may be interested in visiting the certain location).
Frank does not teach train a machine learning model to predict a personal score for the user for any given place;
evaluate the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and
update the machine learning model based on the evaluating.
However Deak teaches train a machine learning model to predict a personal score for the user (training the machine learning algorithm to predict the personality scores… claim 1: personality scores of each user) for any given place (claim 1: specifying places inferred from the locations); (claim 1: the machine learning algorithm trained by: obtaining personality scores of each user of a baseline group for the plurality of metrics; obtaining baseline contextual slices for each user of the baseline group, the baseline contextual slices derived from context data associated with the user of the baseline group, the baseline contextual slices including locations and baseline contextual labels specifying places inferred from the locations; and training the machine learning algorithm to predict the personality scores using the baseline contextual labels from the baseline contextual slices obtained for each user; and creating the customized recommendation agent configured to provide a recommendation to the user responsive to the plurality of personality metrics indicating the user is likely to find value in the recommendation), evaluate the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and (claim 1: the machine learning algorithm trained by: obtaining personality scores of each user of a baseline group for the plurality of metrics; obtaining baseline contextual slices for each user of the baseline group, the baseline contextual slices derived from context data associated with the user of the baseline group, the baseline contextual slices including locations and baseline contextual labels specifying places inferred from the locations; and training the machine learning algorithm to predict the personality scores using the baseline contextual labels from the baseline contextual slices obtained for each user; and creating the customized recommendation agent configured to provide a recommendation to the user responsive to the plurality of personality metrics indicating the user is likely to find value in the recommendation),update the machine learning model based on the evaluating; (col. 13 lines 57-60: The result of this process is an incrementally-updated routine model for the user consisting of a collection of transition rules, each with a source context, a destination context, and a probability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank include update the machine learning model based on the evaluating of Perkowitz. Motivation to do so comes from the knowledge well known in the art that update the machine learning model based on the evaluating would help provide a more accurate content to the user which would therefore make the method/system more profitable.

As to Claim 10, Frank and Perkowitz teach the system of claim 9.
Halimsaputera further teaches wherein the one or more processors is further configured to sort the places matching the request based on the personal scores; (0054: FIG. 41 illustrates a system configured to present a ranking of locations at which service is provided to customers on a map).

As to Claim 11, Frank and Perkowitz teach the system of claim 9.
Perkowitz further teaches wherein the user preferences include explicit preferences entered by the user through a user interface; (col. 19 lines 64-67: end users can explicitly express a preference in favor of venues and events anywhere they see them in the recommendation system's user interface (UI), for example by selecting a button associated with the venue or event in the UI).

Regarding Claim 21, Halimsaputera teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of providing a personal score for a place, comprising:identifying one or more places matching the request; (0254: generating a first output indicative of similarities between the profile of the certain first user and the profiles of the at least ten users),identifying user preferences, the identifying comprising detecting passive information including at least one of place visits or web history, and inferring, based on the passive information, the user preferences; (0339: profile may include various preference information such as favorite cuisine or information indicative of spending habits of the user), (0005: Various embodiments described herein involve experiences in which a user is at a location. In one example… a restaurant), and (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user),determining a personal score for one or more of the place matching the request (0613: ranking is an ordering of at least some of the locations, which is indicative of preferences of the users towards those locations and/or is indicative of the extent of emotional response of the users to those locations), and (0625: locations may be ranked based on preferences generated from measurements of affective response. In such embodiments, an alternative embodiment of the ranking module 220 includes preference generator module 228 and preference-based rank determining module 230), and (0653: ranking the locations based on the measurements in Step 585c includes performing the following operations: generating a plurality of preference rankings for the locations, and ranking the locations based on the plurality of the preference rankings utilizing a method that satisfies the Condorcet criterion. Optionally, each preference ranking is generated based on a subset of the measurements and comprises a ranking of at least two of the locations, such that one of the at least two locations is ranked ahead of another location from among the at least two locations), and (0654: A ranking of locations generated by a method illustrated in FIG. 20 may be personalized for a certain user. In such a case, the method may include the following steps: (i) receiving a profile of a certain user and profiles of at least some of the users (who contributed measurements used for ranking the locations); (ii) generating an output indicative of similarities between the profile of the certain user and the profiles; and (iii) ranking the locations based on the measurements and the output. Optionally, the output is generated utilizing the personalization module 130), and (0702: ordering of at least some of the restaurants, which is indicative of preferences of users towards those restaurants), the personal score being generated based on the identified user preferences; and (1312: machine learning-based training algorithms that may be used to create a model for a machine learning), (1942: a function used to compute a score for an experience based on measurements of affective response involves utilizing a machine learning-based predictor that receives as input measurements of affective response and returns a result that may be interpreted as a score),providing for display the personal score for the one or more of the places matching the request in association with information about the one or more places matching the request, ; (abstract: User interfaces are configured to receive data describing a location score computed based on the measurements of the at least ten users, which represents the affective response of the at least ten users to being at the certain location. The user interfaces may be used to report the location score (e.g., to a user who may be interested in visiting the certain location).
Halimsaputera does not teach wherein filtering the places violating the one or more restrictions from the results reduces processing during the determining and providing for display.
However Deak teaches wherein filtering the places “Filtering the location point pairings” violating the one or more restrictions “various filtering criteria” from the results reduces processing during the determining and providing for display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halimsaputerato include wherein filtering the places violating the one or more restrictions from the results reduces processing during the determining and providing for display of Deak. Motivation to do so comes from the knowledge well known in the art that wherein filtering the places violating the one or more restrictions from the results reduces processing during the determining and providing for display would help speed up the process of result determination and that would therefore make the method/system more efficient.
Frank does not teach processing evaluating, with the one or more processors the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and 
updating, with the one or more processors, the machine learning model based on the evaluating.
However Deak teaches processing evaluating, with the one or more processors the machine learning model using at least one of survey data or user generated data, the evaluating focusing on one or more metrics; and (claim 1: the machine learning algorithm trained by: obtaining personality scores of each user of a baseline group for the plurality of metrics; obtaining baseline contextual slices for each user of the baseline group, the baseline contextual slices derived from context data associated with the user of the baseline group, the baseline contextual slices including locations and baseline contextual labels specifying places inferred from the locations; and training the machine learning algorithm to predict the personality scores using the baseline contextual labels from the baseline contextual slices obtained for each user; and creating the customized recommendation agent configured to provide a recommendation to the user responsive to the plurality of personality metrics indicating the user is likely to find value in the recommendation),updating, with the one or more processors, the machine learning model based on the evaluating; (col. 13 lines 57-60: The result of this process is an incrementally-updated routine model for the user consisting of a collection of transition rules, each with a source context, a destination context, and a probability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank include updating, with the one or more processors, the machine learning model based on the evaluating of Perkowitz. Motivation to do so comes from the knowledge well known in the art that updating, with the one or more processors, the machine learning model based on the evaluating would help provide a more accurate content to the user which would therefore make the method/system more profitable.

As to Claim 23, Frank and Perkowitz teach the method of claim 1.
Halimsaputera further teaches generating the machine learning model, comprising: generating a user table including at least one of the place visits or the web history (0339: profile may include various preference information such as favorite cuisine or information indicative of spending habits of the user), (0005: Various embodiments described herein involve experiences in which a user is at a location. In one example… a restaurant), generating a place table including an identification of places matching a set of criteria and place-level attributes used for identifying preferences (0339: profile may include various preference information such as favorite cuisine or information indicative of spending habits of the user), (0005: Various embodiments described herein involve experiences in which a user is at a location. In one example… a restaurant), and (0339: a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, an indication of a content item consumed by the user, information indicative of spending and/or traveling habits of the user, and/or a feature value derived from semantic analysis of a communication of the user. Optionally, the profile of a user may include information regarding culinary and/or dieting habits of the user. For example, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have. In another example, the profile may include various preference information such as favorite cuisine and/or dishes, preferences regarding consumptions of animal source products and/or organic food, and/or preferences regarding a type and/or location of seating at a restaurant. In yet another example, the profile may include data derived from monitoring food and beverages the user consumed. Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user), creating a lookup table associating a user identifier to samples of places, the samples being places for which the user has indicated interest or disinterest, and joining the lookup table to the user table; (2201: The difference between the approaches is illustrated in FIG. 84a. The table in the illustrated figure represents values 237 of measurements of affective response of n users to m experiences. For the purpose of the illustration the affective response of a user to an experience is represented with a number from 1 to 10, with 10 representing the most positive value of affective response. Note that some of the cells in the table are empty, indicating that each user might have provided measurements to some of the m experiences. In this figure, score-based ranking is represented as ranking based on the rows. In score-based ranking, scores 238 are computed from each of the rows, and then the experiences may be ranked based on the magnitude of their corresponding scores. In contrast, preference-based ranking, may be viewed as ranking based on analysis of the columns That is, preference rankings 239 represent a personal ranking for each of the n users towards some, but not necessarily all, of the m experiences. These n rankings may then be consolidated, e.g., utilizing a method that satisfies the Condorcet criterion, which is explained below.).



Claim(s) 6, 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al., (U.S. Patent Application Publication No. 20160170998) in view of Perkowitz et al., (U.S. Patent No. 9020864) in view of Lee et al., (U.S. Patent Application Publication No. 20190186934).
	As to Claim 6, Frank and Perkowitz teach the method of claim 1.
Frank and Perkowitz do not teach determining a set of explanations for the determined personal score and providing the explanations for display with the personal score.
However Lee teaches determining a set of explanations (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel) for the determined personal score and providing the explanations for display with the personal score; (0051: displayed to the user in a ranked list based on the total weight of each restaurant as described herein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank and Perkowitz to include determining a set of explanations for the determined personal score and providing the explanations for display with the personal score of Lee. Motivation to do so comes from the knowledge well known in the art that determining a set of explanations for the determined personal score and providing the explanations for display with the personal score would encourage the person or consumer to purchase or visit a restaurant that is more compatible to his preferences or dietary restrictions which would therefore make the method/system more accurate.

	As to Claim 7, Frank and Perkowitz teach the method of claim 6.
Frank and Perkowitz do not teach wherein the set of explanations indicate reasons the user may like the one or more places.
However Lee teaches wherein the set of explanations indicate reasons the user may like the one or more places; (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank and Perkowitz to include wherein the set of explanations indicate reasons the user may like the one or more places of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the set of explanations indicate reasons the user may like the one or more places would help the person or consumer to determine which restaurant is more compatible to his preferences or dietary restrictions which would therefore make the method/system more accurate.

	As to Claim 8, Frank and Perkowitz teach the method of claim 6.
Frank and Perkowitz do not teach wherein the set of explanations is generated based on the identified user preferences and information about the one or more places.
However Lee teaches wherein the set of explanations is generated based on the identified user preferences and information about the one or more places; (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank and Perkowitz to include wherein the set of explanations is generated based on the identified user preferences and information about the one or more places of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the set of explanations is generated based on the identified user preferences and information about the one or more places would help provide a more accurate information which would therefore make the method/system more accurate.

	As to Claim 14, Frank and Perkowitz teach the system of claim 9.
Frank and Perkowitz do not teach wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display.
However Lee teaches wherein the one or more processors is further configured to generate a set of explanations (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel) for the determined score and provide the set of explanations for display; (0051: displayed to the user in a ranked list based on the total weight of each restaurant as described herein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank and Perkowitz to include wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display would help provide a more accurate information which would therefore make the method/system more accurate.


NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Google Maps Is Personalizing Dining and Activity Recommendations, and Will Even 'Match' You to Restaurants” describes “Google Maps is redesigning its “Explore” tab this summer to improve its recommendations for restaurants, events, and activities. Among the key features will be a personalized score indicating how much Google thinks you'll enjoy a restaurant or bar (at least on the surface, comparable to Netflix's percentage telling you how much you might like a movie).
Google announced the changes at its developer conference, Google I/O, in Mountain View on Tuesday.
The idea, according to Google Maps Senior Product Manager Sophia Lin, is that “in addition to helping you get where you need to go, we’ll help you discover new places to eat and things to do around you.””.

	
Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20160217412A1 teaches similar invention which describes Referring to FIG. 5, in yet other embodiments, systems and methods in accordance with the invention may take into account travel or location restrictions of multiple establishments 200 when generating an optimized schedule. For example, assume that a customer 204 wishes or needs to visit establishments 200a-c to perform various tasks. Each of these establishments 200 may have their own travel or location restrictions that need to be obeyed to remain on the establishments' queues 210a-c. For example, each of these establishments 200a-c may have radii (r.sub.1, r.sub.2, r.sub.3) that define how far away a customer 204 can travel or be located to remain in the establishments' queues 210a-c. These restrictions may limit the amount of time a customer 204 can reside outside a radius prior to being removed from a queue 210 and/or limit how much time prior to an appointment or turn the customer 204 may reside outside the radius. Systems and methods in accordance with the invention make take these restrictions into account when designing an optimized schedule. More specifically, systems and methods in accordance with the invention may design an optimized schedule that enables a customer 204 to be on multiple queues 210 without violating travel or location restrictions or creating other situations where the customer 204 will be undesirably removed from one or more queues 210.

Response to Arguments
5.	Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
A.	112 rejection has been withdrawn based on amendments submitted on 09/29/2022.
B.	In regards of the 35 U.S.C 101 rejection, the claimed invention confines the abstract idea to a particular application of displaying personalized score for place based on user preference restrictions. There are meaningful limitations such as “training machine learning model to predict a personal score for user and determination based on machine learning model” that are significantly more than the abstract idea, and they overcome the disadvantages of other similar methods. For that reason the 101 rejection has been withdrawn.
C.	With regards to applicant's arguments with respect to 35 U.S.C 103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682